DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-45 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitations “first outer body”, “second outer body”, “outer body” and “extension portion” do not appear to be supported in the specification.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21 and 27-28 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Ho, U.S. Patent Application Publication 2005/0265132 or Ho ‘132 in view of Paratte, U.S. Patent 5,181,192.
Ho teaches a band system comprising a first outer body, a first structural insert formed within the first outer body (see below), a first retractable detent configured to engage a first detent recess of the housing with the first retractable detent being positioned at least partially within the first outer body and the first structural insert (see below).  This structure is mirrored onto the other side of the watch and band body is therefore interpreted to teach the second band portion, channel, outer body, structural insert, retractable detent and detent recess (see Abstract), [Claim 21].
Examiner notes that Ho appears to clearly teach a “first structural insert” because the spring must be contained by a structure and the crosshatching in the figure appears to show a structure which can be interpreted as a “first structural insert”.
Should Applicant disagree that Ho teaches a claimed “first structural insert”, Examiner submits that Paratte teaches a very similar device comprising detent structure with a first structural insert (27) and a retractable detent (28).
At the time of the invention it would have been obvious to one of ordinary skill in the art barring any unforeseen result to provide Ho with a first structural insert because that would permit proper containment of the spring member of Ho and would allow the detent structure to be sold and installed in a modular manner, [Claim 21].  


    PNG
    media_image1.png
    446
    558
    media_image1.png
    Greyscale

Regarding Claim 27¸ see rejection of Claim 21, see drawing selection above and note the channel structure of the outer body visible in figs. 1-2.
Regarding Claim 28, Examiner notes that the claim contains the claim language “configured to move between…of the channel”, which does not constitute a recitation of positively claimed structural elements, but a recitation of function which the claimed device must be capable.  The prior art of Ho or Ho/Paratte, is interpreted as capable of these functions.  See MPEP 2111.04 [R-3], see Ex Parte Marsham, 2 USPQ2d 1647 (1987).  See fig.s 1-3 of Ho and note that the detent will be flush with the outer surface during insertion into the channel.
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22, 34-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ho or Ho/Paratte as applied to Claims 21, 27 and 31 above, and further in view of Aumiller, U.S. Design Patent D711,872.
All the aspects of the instant invention are disclosed above but for multiple eyelets on the first band portion and a post on the second band portion.
Aumiller teaches a watch band with a first portion having multiple eyelets and a second portion having a post which engages one of the eyelets (see fig. 1, fig. 8).
At the time of the invention it would have been obvious to one of ordinary skill in the art to provide the prior art with the eyelet-and-post fastening system because that would permit easy adjustment of the watch band for different users, [Claim 22].
Regarding Claim 34, see 112 rejections above, see rejection of Claim 31 above.  Examiner interprets the instant combination as meeting these limitations because the extension portion is configured to engage the second band by engaging the housing to which the second band is attached.
Regarding Claim 35, see rejection of Claim 22 above.

Claims 23, 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ho/Aumiller or Ho/Paratte/Aumiller as applied to claim 22 above, and further in view of Liataud ‘751.
In addition to all the aspects of the instant invention disclosed above Aumiller teaches a concealment aperture extending form a first surface of the second band portion to a second surface of the second portion opposite the first surface (see below).
Aumiller does not teach a recessed guide bed formed in the second surface of the second band portion by a pair of side walls extending along a length of the second band portion and sized to at least partially receive a depth of the first band portion.
Liautaud clearly teaches a band system comprising a recessed guide bed with a pair of side walls along a length of the band portion and at least partially receiving a depth of the first band portion (see figs. 1 and 2).
At the time of the invention it would have been obvious to one of ordinary skill in the art to provide the Ho/Aumiller or Ho/Paratte/Aumiller combination with the recessed bed of Liautaud because that would provide fastening for the tail of the band which would reduce the likelihood of the tail inadvertently catching on objects or garments, [Claim 23, 25].

Claims 26 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ho or Ho/Aumiller as applied to claims 21 and 27 above, and further in view of Lee, U.S. Patent Application Publication 2014/0083133.
All the aspects of the instant invention are disclosed above but for the friction pads on opposite sides of the retractable detent.
Lee teaches a watch band with friction pads (see fig. 7, elements 128).
At the time of the invention it would have been obvious to one of ordinary skill in the art to provide Ho or Ho/Aumiller with friction pads on the opposite sides of first and second retractable detents because that would permit a user to position the band within the channel before engaging the detents into the detent recess, [Claim 26, 29].


    PNG
    media_image2.png
    401
    489
    media_image2.png
    Greyscale


Claims 24, 30-34 and 38-45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ho/Aumiller or Ho/Paratte/Aumiller as applied to claims 21 and 27 above, and further in view of Pernu, U.S. Patent 7,526,840.
Ho, Paratte and Aumiller are all silent with regard to the materials used for the first and second structural insert and first and second outer body.
Pernu teaches a watch band device with strap (1) made of polymeric material and an insert element made of metal (6).
At the time of the invention it would have been obvious to use the materials above for the first and second outer bodies and the first and second inserts, respectively, such that the limitations of the claims would be satisfied because the inserts require structural integrity while the outer bodies should be comfortable on a user’s wrist, [Claim 24].
Regarding Claim 30, because the band would extend away from the structural insert and, by nature, be more pliant that a section of the band that contains metal the limitations of this claim are considered to be met.
Regarding Claim 31, see rejection of Claims 21 and 27 in light of the rejection of Claim 30.
Regarding Claim 32, see rejection of Claims 24 and 30 in light of the rejection of Claim 31.
Regarding Claim 33, Examiner notes that these claims are considered to be product-by-process claims due to the limitations “molded“.  “Even though product-by-process claims are limited by and defined by the process, the patentability of the product does not depend on its method of production.  Determination of patentability is based on the product itself.   If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process", In re Thorpe, 227 USPQ 964, 966.  See MPEP 2113.  
Regarding Claim 34, Examiner notes that all prior arts relied upon (Ho, Aumiller and Pernu) teach watch bands which all, by nature of their structure, meet the limitations as claimed.
Regarding Claim 38, see fig. 3 of Ho which teaches the configuration of the structures as claimed.
Regarding Claim 39, see close up of insert in figs. 1 and 3 of Ho which teaches a larger cross section at the back portion and smaller cross-section at the front portion.
Regarding Claim 40¸ see fig. 4 of Pernu which teaches an end portion of a band being wider than an extension portion.
Regarding Claim 41, see rejection of Claim 31 above and note that Ho teaches a watch housing (see fig. 2).
Regarding Claim 42, see Pernu which teaches symmetrical structures across a watch housing.  Ho appears to teach symmetrical structures, however, this is not explicit in the teaching.  
At the time of the invention it would have been obvious to one of ordinary skill in the art to provide first and second channels with first and second end portions because that would permit changing out of the entire watch band rather than just half of the watch band.
Regarding Claim 43, see rejection of Claim 38 above.
Regarding Claims 44-45, see rejections of Claims 32-33.

Claims 36-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ho/Aumiller or Ho/Paratte/Aumiller as applied to claims 21 and 27 above, and further in view of Liataud ‘751.
In addition to all the aspects of the instant invention disclosed above Aumiller teaches a concealment aperture extending form a first surface of the second band portion to a second surface of the second portion opposite the first surface (see below).
Aumiller does not teach a recessed guide bed formed in the second surface of the second band portion by a pair of side walls extending along a length of the second band portion and sized to at least partially receive a depth of the first band portion.
Liautaud clearly teaches a band system comprising a recessed guide bed with a pair of side walls along a length of the band portion and at least partially receiving a depth of the first band portion (see figs. 1 and 2).
At the time of the invention it would have been obvious to one of ordinary skill in the art to provide the Ho/Aumiller or Ho/Paratte/Aumiller combination with the recessed bed of Liautaud because that provide fastening for the tail of the band which reduce the likelihood of the tail inadvertently catching on objects or garments, [Claim 36].
Regarding Claim 37, Examiner notes that the depth at the center of the recessed guide bed appears to be less than the depth of the second band at the center (see fig. 2 of Liataud).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J SULLIVAN whose telephone number is (571)270-5218. The examiner can normally be reached IFP, Typically M-Th, 8:00-6:00, regular Fr availability.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vic Batson can be reached on 5712726987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VICTOR D BATSON/Supervisory Patent Examiner, Art Unit 3677                                                                                                                                                                                                        

/M.J.S/Examiner, Art Unit 3677